--------------------------------------------------------------------------------

Exhibit 10.19


National Technical Systems, Inc.
2006 Supplemental Executive Retirement Plan
(As Amended and Restated, Effective as of December  31, 2008)


ARTICLE 1 PURPOSE


The purpose of the National Technical Systems, Inc. 2006 Supplemental Executive
Retirement Plan is to retain the services of a select group of officers and
highly compensated employees of National Technical Systems, Inc. (the
“Corporation”), its subsidiaries and any successors thereto, and to motivate
them to contribute to the growth and profits of the Corporation  This Plan is
intended to comply with the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and shall be interpreted in a manner
consistent with that intention.


ARTICLE 2-- DEFINITIONS


For purposes hereof, unless otherwise clearly apparent from the context, where
the following terms appear as proper nouns, they shall have the meanings
indicated below.


2.1.
Additions: Interest on Annual Credits, compounded monthly at an annualized rate
of 5.5%. Additions shall be attributed to each Participant’s Employer Credit
Account from the date upon which the Employer Credit Account first has a
positive balance until the date upon which the Corporation determines the final
payment of benefits to a Participant or his Beneficiary pursuant to Article 5.
The Committee may elect to utilize a different interest rate in future years in
its discretion.



2.2.
Annual Credit: The amount the Corporation will credit on behalf of a Participant
for each year of his participation in the Plan. The Annual Credit shall be based
upon a Participant’s salary and years to Retirement from the Corporation based
upon the Participant’s date of entry in the Plan. The amount of the Base Credit
and the date upon which it will be attributed to the Employer Credit Account are
specified in Schedule A.  This amount may vary from Participant to Participant
and from year to year as determined by the Committee.  Furthermore, since the
value of the Base Credit is predicated upon the value of the Participant’s
annual salary when he joined the Plan and adjusted by an assumed rate of
inflation of 3.5 percent per year, the Committee may deem it appropriate to
re-calculate the benefit for one or more Participants if it deems, in its
discretion, that the Participant’s salary has been substantially modified.



2.3.
Beneficiary: Any person or persons (including, without limitation, the trustees
of any testamentary or inter vivos trust), as designated from time to time in
writing pursuant to Article 5, to whom any benefits may be payable upon the
death of a Participant.



2.4.
Cause: Behavior of a Participant which constitutes any of the following:



 
a.
Willfully engaging in gross misconduct with regard to the Corporation which is
materially injurious to the Corporation,



 
b.
Gross negligence in the performance of the Participant’s duties and
responsibilities which is materially injurious to the Corporation,


 
1

--------------------------------------------------------------------------------

 


 
c.
Refusal to follow proper and achievable written direction of the Board of
Directors, provided that this shall not be Cause if the Participant in good
faith believed the direction to be illegal, unethical or immoral and provides
written notification of such belief to the Board of Directors,



 
d.
Being convicted of (or pleading nolo contendere to) a felony involving financial
impropriety (or any other crime which would materially interfere with his
service),



 
e.
Willfully breaching any material obligations under any agreement with the
Corporation without proper justification,



 
f.
Material fraud or dishonesty with regard to the Corporation (other than good
faith expense account disputes),



 
g.
Refusal to attempt to perform the Participant’s responsibilities and duties
after written notice, and



 
h.
Entering into competition with the Corporation in any line of business in which
the Corporation was involved during the Participant’s employment.



2.5.
Change of Control:  A change in the ownership of the Corporation, a change in
the effective control of the Corporation or a change in the ownership of a
substantial portion of the assets of the Corporation as provided under Section
409A of the Code, as amended from time to time, including without limitation,
any current or future Internal Revenue Service guidance and the regulations
issued in connection with Section 409A of the Code.



2.6.
Committee: The Compensation Committee of the Board of Directors of the
Corporation, or such other persons as may be selected by the Compensation
Committee or the Board of Directors to administer the Plan.  The Committee may
assign some of the routine administrative functions to any department of the
Corporation or another organization as approved by the board.



2.7.
Corporation: National Technical Systems, Inc., a California corporation, and any
successor thereof, including any affiliated company that adopts this Plan with
the consent of the Board of Directors of the Corporation.



2.8.
Disability or Disabled: A Participant is considered to have a Disability or to
be Disabled if the Participant meets one of the following requirements:



 
a.
The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuation period
of not less than 12 months.  OR



 
b.
The Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Corporation.


 
2

--------------------------------------------------------------------------------

 


For purposes of the Plan, the determination of a Participant's Disability shall
be made by the Committee with the Participant's participation or the
participation of his legal representative.  The Committee shall make the final
and conclusive determination of Disability based upon all the evidence presented
to it and after due consideration of the information presented by the
Participant or his legal representative.


2.9.
Effective Date of the Plan: The Plan was originally effective as of August 1,
2006.  Pursuant to Section 6.1, the Corporation hereby amends and restates the
Plan to comply with Section 409A of the Code, to be effective as of December 31,
2008.



2.10.
Employer Credit Account: The sum of Annual Credits which are described in
Schedule A, attached hereto and incorporated herein by reference, and
attributable to a Participant plus Additions and less withdrawals and
distributions on such amounts. The Corporation shall maintain a bookkeeping
account to reflect and track each Participant’s Employer Credit Account, as
adjusted from time to time.



2.11.
Participant: Any officer or highly compensated employee of the Corporation
designated by the Committee to be eligible for participation in the Plan, who
has executed an application for participation pursuant to Section 3.1, and who
is participating in this Plan from time to time.



2.12.
Plan: The Amended and Restated National Technical Systems, Inc. 2006
Supplemental Executive Retirement Plan, as from time to time amended and in
effect.



2.13.
Plan Year: January 1 through December 31, provided that the first Plan Year
shall be from the Effective Date of the Plan through December 31, 2006.



2.14.
Retirement: The Termination of Service of a Participant on or after his
attainment of age sixty-five.



2.15.
Specified Employee:  A Participant who is a "specified employee" as defined
under Section 409A of the Code, as amended from time to time, including without
limitation, any current or future Internal Revenue Service guidance and the
regulations issued in connection with Section 409A of the Code.



2.16.
Termination of Service: The termination (by death, Retirement, or otherwise) of
a Participant’s service as an employee of the Corporation; provided that no
Termination of Service will be deemed to have occurred unless it constitutes a
“separation from service” as defined under Section 409A of the Code, as amended
from time to time, including without limitation, any current or future Internal
Revenue Service guidance and the regulations issued in connection with Section
409A of the Code



ARTICLE 3 -- DEFERRED COMPENSATION


3.1.
Eligibility and Participation: Eligibility to commence participation in this
Plan shall be restricted to those officers or highly compensated employees
selected by the Committee in its sole discretion who qualify as “select
management or highly compensated employees” as defined in Sections 201(2),
301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act of 1974
and amendments thereto (“ERISA”), provided,


 
3

--------------------------------------------------------------------------------

 


however, that any such person shall timely complete all forms necessary for
participation in the Plan under this Section.


Any individual so selected shall first become a Participant in the Plan by
filing with the Corporation a written application for participation in a form
satisfactory to the Corporation, within thirty days of the date that he or she
is first eligible to participate in the Plan (after taking into account the
aggregation of "plan" principles set forth in Section 409A of the Code).  If
such application is not filed within such thirty-day period, such individual
shall not thereafter be permitted to participate in the Plan until the next
calendar year following the date upon which he first became eligible to
participate.  Upon selecting an individual to become a Participant in the Plan,
the Committee shall notify the individual in writing of the date of eligibility
and shall provide the individual with a written application for participation.


3.2.
Termination Event: A Participant shall continue to be eligible to participate in
the Plan until the earliest date on which any of the following events (a
"Termination Event") occurs:



 
(a)
There occurs a Change of Control as defined in Section 2.5.



 
(b)
There occurs a Termination of Service as defined in Section 2.16.



 
(c)
The Participant becomes Disabled as defined in Section 2.8.  OR



 
(d)
The Plan is terminated in a manner that fully complies with the accelerated
payment provisions of Section 409A of the Code and Treasury Regulation Section
1.409A-3(j)(4)(ix).



ARTICLE 4 -- BENEFITS


4.1.
Benefit: Should a Participant have a Termination Event, other than a Termination
of Service for Cause, he shall be entitled to receive the vested value of his
Employer Credit Account (a “Plan Benefit”), adjusted as necessary for a
Termination of Service prior to Retirement, death or Disability.



4.2.
Payment Amount and Timing.  Distributions of the Plan Benefit will be paid as
follows:



 
a)
Retirement. Pursuant to the Retirement of the Participant, the Plan Benefit
shall be paid in fifteen substantially equal annual installments commencing
within 90 days following the Participant's Retirement. Each subsequent
installment payment shall be paid within 90 days after each anniversary of the
Participant's Retirement.



 
b)
Death or Disability.  Pursuant to the death or Disability of the Participant,
the Plan Benefit shall be paid in a lump sum within 90 days following the
Participant's death or Disability.



 
c)
Other Termination Event.  Pursuant to a Termination Event other than the
Retirement, death or Disability of the Participant, the Plan Benefit shall be
paid in


 
4

--------------------------------------------------------------------------------

 


five substantially equal annual installments commencing within 90 days following
the Termination Event.  Each subsequent installment payment shall be paid within
90 days after each anniversary of the Termination Event.


 
d)
Six-Month Delay under Section 409A of the Code. Notwithstanding any provision in
the Plan to the contrary, if upon a Participant's "separation from service"
within the meaning of Section 409A of the Code, the Participant is then a
Specified Employee, then to the extent necessary to comply with Section 409A of
the Code and avoid the imposition of taxes under Section 409A of the Code, the
Corporation shall defer payment of nonqualified deferred compensation subject to
Section 409A of the Code payable as a result of and within six (6) months
following such separation from service until the earlier of (i) the first
business day of the seventh month following the Participant's separation from
service, or (ii) ten (10) days after the Corporation receives notification of
the Participant's death.  Any such delayed payments shall be paid without
interest.



4.3.
Cause:  Notwithstanding any provision in the Plan to the contrary, if a
Participant's Termination of Service is for Cause, he shall forfeit any Plan
Benefit.



4.4.
Vesting: Each Year’s Annual Credit and Additions will be subject to its own
vesting schedule and shall vest at a rate of 20% for each full year following
the contribution date of the Annual Credit.  For example, Annual Credits
attributed to a Participant’s Employer Credit Account on August 1, 2006 will be
20 percent vested on July 31, 2007, 40 percent vested on July 31, 2008, 60
percent vested on July 31, 2009, 80 percent vested on July 31, 2010 and 100
percent vested on July 31, 2011.  If a Termination Event occurs, Participants
will forfeit any unvested benefits accrued as of the date of the applicable
Termination Event, except that all unvested benefits shall become fully vested
if the Termination Event is due to Retirement, death, or Disability of a
Participant.  Additionally, all unvested benefits shall become fully vested for
Participants with ten or more years of service with the Corporation upon a
Change of Control.  In the event the Plan is terminated due to Section 6.1
hereof, no further vesting shall occur after the date of termination of the
Plan.



ARTICLE 5 -- BENEFICIARY


5.1
Designation: At the time participation in the Plan commences, or at any later
date, each Participant shall designate a Beneficiary on the Designation
Beneficiary Form (attached hereto as Exhibit B) to receive any benefits which
may become payable hereunder in the event of his death (Beneficiary
Designation).  A Participant can change any such Beneficiary Designation at any
time prior to his death upon written notice to the Corporation.



5.2
Subsequent Beneficiary Designations: If the Participant shall have made more
than one Beneficiary Designation, the Beneficiary Designation most recently
filed with the Corporation prior to the time of the Participant's death shall
govern.



5.3
No Beneficiary Designation: If any amounts under the Plan become payable
following a Participant’s death at a time when no Beneficiary Designation is
applicable or when no Beneficiary is in existence, such payments shall be made
in a lump sum to such


 
5

--------------------------------------------------------------------------------

 


Participant’s surviving spouse, or if none, such amounts shall be paid to such
Participant’s estate.


ARTICLE 6 -- MISCELLANEOUS


6.1
Amendment and Termination: The Corporation, acting through the Committee,
reserves the right to amend, in whole or in part, in writing, or to terminate
this Plan at any time and in its sole discretion, with or without notice;
provided, however, that no such action shall reduce the amount of a
Participant’s vested Plan Benefit prior to the date of any such amendment or
termination. Any provision herein to the contrary notwithstanding, amendment or
termination of the Plan shall not accelerate, directly or indirectly, the date
on which distribution of any then vested benefit is to be paid unless such
acceleration complies with the requirements of Code Section 409A and the
regulations thereunder.  In addition, notwithstanding any provision herein to
the contrary, if the Corporation determines that this Plan should be amended to
avoid triggering the tax and interest penalties imposed by Section 409A of the
Code, the Corporation may amend this Plan to the extent necessary to avoid
triggering the tax and interest penalties imposed by Section 409A of the Code.



6.2
Insurance: The Corporation may purchase one or more insurance policies on the
life of a Participant, as a means of providing, in whole or in part, for the
payment of benefits hereunder. However, in such event neither such Participant,
his designated Beneficiary, nor any other beneficiary shall have any rights
whatsoever therein or in the proceeds therefrom.  The Corporation (or any “Rabbi
Trust” (as described in Section 6.6) formed in connection with the Plan) shall
be the sole owner and beneficiary of any such insurance policy and shall possess
and may exercise all incidents of ownership therein.  No such policy, policies
or other property shall be held in any trust for a Participant or any other
person or as collateral security for any obligation of the Corporation
hereunder.  This Plan shall under no circumstances be deemed to constitute a
contract of insurance.



6.3
No Contract of Employment: The Plan shall under no circumstance be deemed to
have any effect upon the terms or conditions of employment of any employee of
the Corporation whether or not he or she is a Participant hereunder.  Neither
the offering of the Plan, the payment of any expenses, costs or benefit amounts
associated with the Plan, nor any documents published in connection with the
Plan shall be construed as having created a contract of employment between the
Participant and the Corporation. Nor shall it affect any right that the
Corporation may have to terminate the service of such person at will.



6.4
Benefits not Transferable: Benefits under this Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance by any Participant or Beneficiary and any attempt to do so shall be
null and void.  Benefits under this Plan shall not be subject to or liable for
the debts, contracts, liabilities, engagements or torts of any Participant or
any Beneficiary, nor may the same be subject to attachment or seizure by any
creditor of any Participant or any Beneficiary under any circumstances.



6.5 
Determination of Benefits:


 
6

--------------------------------------------------------------------------------

 


 
(a)
General.  The Committee may require any person claiming benefits under the Plan
(“Claimant”) to submit an application therefor in writing to the Claims
Administrator or to any officer of the Corporation, together with such other
documents and information as the Committee may require.



 
(b)
Claims.  Claims for benefits, benefit determinations, appeals and reviews of any
adverse benefit determination and all associated notifications shall, at a
minimum, comply with Section 503 of ERISA and the applicable provisions of 29
C.F.R. § 2560.503-1 (“ERISA Regulations”).



 
(c)
Claims Administrator. The Claims Administrator shall be designated by the
Committee. The Committee reserves the right to change the Claims Administrator
from time to time and to designate a special Claims Administrator when deemed
necessary to avoid a conflict of interest.



 
(d)
Notification of Benefit Determination.  The Claims Administrator will notify the
Claimant of a benefit determination in writing within a reasonable
time.  Notification that a claim is wholly or partially denied will normally be
given no later than 90 days after receipt of the claim.  The notice shall (1)
specify the reasons for the adverse decision, (2) refer to the specific
provisions of the Plan on which the decision is based, (3) describe any
additional material necessary to complete the claim and the reasons that such
material is necessary, (4) describe the appeal and review procedures and the
applicable time limits, and (5) inform the claimant of the right to bring a
civil action following review.  Should special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the expiration of the initial
ninety-day period.  The notice shall indicate the special circumstances
requiring an extension of time and the date by which a final decision is
expected to be rendered.  In no event shall the period of the extension exceed
ninety days from the end of the initial ninety-day period.  Claims not acted
upon within the time prescribed herein shall be deemed denied for purposes of
proceeding to the review stage.



 
(e)
Review.  A claimant is entitled to have an adverse benefit determination
reviewed by the Committee (the “Named Fiduciary”).  The request for review must
be in writing and filed with the Claims Administrator no later than 60 days
following the claimant’s receipt of the adverse determination.  The claimant may
submit written comments and other information and documents relating to the
claim, and have reasonable access to and receive copies of all documents and
information relevant to the claim. The claimant may request a hearing. The
Claims Administrator will promptly forward the request for review and the claim
file to the Named Fiduciary. The decision of the Named Fiduciary shall be made
promptly, and not later than sixty days after the Named Fiduciary’s receipt of a
request for review, unless special circumstances require an extension of time
for processing.  In such a case, a decision shall be rendered as soon as
possible, but not later than one hundred twenty days after receipt of the
request for review.



 
(f)
Named Fiduciary.  The Named Fiduciary shall not be the Claims Administrator nor
subordinate to the Claims Administrator.  The Board of Directors reserves


 
7

--------------------------------------------------------------------------------

 


the right to change the Named Fiduciary from time to time, and to designate a
special Named Fiduciary for appeals when deemed necessary.


 
(g)
Review Procedure.  The Named Fiduciary has the discretion to decide all
questions regarding relevance and reasonable access. In addition, the Named
Fiduciary has the discretion as to whether a hearing shall be held.  The Named
Fiduciary will afford no deference to the Claims Administrator’s decision, and
will ensure a full and fair review de novo.



 
(h)
Notification of Benefit Determination on Review. The Named Fiduciary’s decision
will be in writing and sent to the Claims Administrator. The Claims
Administrator will then notify the claimant either by hand delivery or by first
class mail within a reasonable time, and normally not later than 60 days after
receipt of the claim for review.  If the Named Fiduciary issues an adverse
benefit decision to the Participant or his Beneficiary, the decision shall (1)
specify the reasons for the decision, (2) refer to specific plan provisions on
which the decision was based, (3) inform the claimant of the right to review all
information reviewed by the Named Fiduciary, even information not relied on in
making the decision, and (4) inform the claimant of the right to bring a civil
action.



 
(i)
Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought unless and until the Claimant has exhausted his remedies under this
Section 6.5.



6.6
No Trust: For tax purposes and for purposes of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), this Plan is
intended to qualify as an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, and shall be interpreted accordingly.



No action by the Corporation or its Board of Directors under this Plan shall be
construed as creating a trust, escrow or other secured or segregated fund or
other fiduciary relationship of any kind in favor of any Participant or
Beneficiary or any other persons otherwise entitled to benefits under the
Plan.  The status of the Participant and any Beneficiary with respect to any
liabilities assumed by the Corporation hereunder shall be solely that of
unsecured creditors of the Corporation.  The Plan constitutes a mere promise by
the Corporation to make benefit payments in the future.  Any insurance policy or
any other asset acquired or held by the Corporation in connection with
liabilities assumed by it hereunder, shall not be deemed to be held under any
trust, escrow or other secured or segregated fund or other fiduciary
relationship of any kind for the benefit of a Participant or Beneficiary or to
be security for the performance of the obligations of the Corporation, but shall
be and remain a general, unpledged, unrestricted asset of the Corporation at all
times subject to the claims of general creditors of the
Corporation.  Notwithstanding the foregoing, the Corporation may transfer
assets, including any insurance policies to a grantor trust of the type known as
a "Rabbi Trust" with the Corporation as grantor and owner of such trust,
provided that the terms of such trust comply with Section 409A of the Code.

 
8

--------------------------------------------------------------------------------

 


6.7
Plan Administration: The Plan shall be administered by the Committee.  The
Committee shall have the exclusive authority, sole discretion and responsibility
for all matters in connection with the operation and administration of the
Plan.  The Committee's powers and duties shall include, but not be limited to,
the following: (a) responsibility for the compilation and maintenance of all
records necessary in connection with the Plan; (b) authorizing the payment of
all benefits under and expenses of the Plan; (c) authority to engage such legal,
accounting and other professional services as it may deem proper; (d)
discretionary authority to interpret the Plan; and (e) discretionary authority
to determine eligibility for benefits under the Plan and to resolve all issues
of fact and law in connection with such determination.  Decisions by the
Committee shall be final and binding upon all parties.



The Committee, from time to time, may allocate to other persons or organizations
any of its rights, powers, and duties with respect to the operation and
administration of the Plan.  Any such allocation shall be reviewed from time to
time by the Committee; shall, unless the Committee specifies otherwise, carry
such discretionary authority as the Committee possesses regarding the matter;
and shall be terminable upon such notice as the Committee in its sole
discretion, deems reasonable and prudent under the circumstances.


6.8
Satisfaction of Claims: Any payment to a Participant or Beneficiary or the legal
representative of either, in accordance with the terms of this Plan shall to the
extent thereof be in full satisfaction of all claims such person may have
against the Corporation.  The Corporation may require such payee, as a condition
to such payment, to execute a receipt and release therefore in such form as
shall be determined by the Corporation.



6.9
Governing Law: The Plan shall be construed, administered, and governed in all
respects in accordance with ERISA and, to the extent not preempted by ERISA, the
laws of the State of California without regard to applicable conflicts of law or
choice of law principles. By electing to participate in the Plan, each
Participant on behalf of himself and his beneficiaries irrevocably and
unconditionally (a) submits to the exclusive personal jurisdiction of the United
States Federal courts and the State of California state courts located in Los
Angeles County, California (“California Courts”) with respect to any lawsuit,
claim or cause of action arising under or with respect to this Plan; (b) agrees
that the California Courts shall have exclusive subject matter jurisdiction over
any such lawsuit, claim or cause of action; (c) agrees that venue with respect
to any such lawsuit, claim or cause of action is proper and most convenient in
such California Courts; and (d) agrees not to assert or raise any objection to
jurisdiction or venue in the California Courts. BY ELECTING TO PARTICIPATE IN
THE PLAN, EACH PARTICIPANT, ON BEHALF OF HIMSELF AND HIS BENEFICIARIES,
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY AND ALL ACTIONS OR
PROCEEDINGS BROUGHT WITH RESPECT TO ANY PROVISION OF THIS PLAN AND/OR WITH
RESPECT TO ANY CLAIMS ARISING OUT OF, OR RELATED TO, THIS PLAN, to the extent
not preempted by ERISA.



6.10
Gender and Number: Words used herein in the masculine, feminine or neuter gender
shall be construed as though they were also used in another gender in all cases
where they would so apply.  Words used herein in the singular or plural form
shall be construed as though they were also used in the other form in all cases
where they would so apply.


 
9

--------------------------------------------------------------------------------

 


6.11
Severability: In the event that a court of competent jurisdiction determines
that any provision of the Plan is in violation of any statute or public policy,
only those provisions of the Plan that violate such statute or public policy
shall be stricken.  All provisions of the Plan that do not violate any statute
or public policy shall continue in full force and effect.  Further, any court
order striking any provision of the Plan shall modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
Corporation in establishing the Plan.



6.12
Indemnification: The Corporation agrees to and shall indemnify and hold harmless
each Indemnified Person (as hereinafter defined), to the full extent permitted
by law and the Corporation’s Articles of Incorporation and Bylaws, from and
against all claims, losses, damages, causes of action, suits, and liability of
every kind, including all expenses of litigation, court costs and reasonable
attorney’s fees and expenses, incurred in connection with the
Plan.  “Indemnified Person” shall mean each director, officer, Committee member,
Claims Administrator or employee of the Corporation acting as a fiduciary of the
Plan.



6.13
Expenses: The expenses of administering the Plan and any grantor trust described
in Section 6.6 shall be borne by the Corporation.



6.14
Successors and Assigns: This Plan shall be binding on and inure to the benefit
of the Corporation and the Participants and their Beneficiaries, and their
respective heirs and assigns.



6.15
Captions. The captions of this Plan are descriptive only and do not affect the
intent or interpretation of the Plan.



6.16
Notices.  Any notice required or permitted to be given hereunder shall be in
writing sent by either personal delivery, overnight delivery, or United Sates,
registered or certified mail, return receipt requested, all of which shall be
properly addressed with postage or delivery charges prepaid, to the Committee or
Participant at their respective addresses described below, or at such other
addresses as either the Corporation or Participant may hereafter designate to
the other in writing:



 
To the Committee:
National Technical Systems, Inc. 2006 Supplemental
Executive Retirement Plan



24007 Ventura Blvd. Suite 200


Calabasas, California 91302


 
To any Participant:
To the Participant’s last known address as shown in the
Corporation’s Human Resource Department records



Notices sent by personal delivery shall be deemed given upon actual
receipt.  Notices sent by overnight delivery shall be deemed given on the next
business day.  Notices sent via United States registered or certified mail shall
be deemed given two business days from mailing.

 
10

--------------------------------------------------------------------------------

 


ACKNOWLEDGED:


National Technical Systems, Inc.




By:
           /s/ Raffy Lorentzian
       
Its:
Sr Vice President and CFO
 





Dated: December  31, 2008

 
11

--------------------------------------------------------------------------------

 


Schedule A


National Technical Systems, Inc.
2006 Supplemental Executive Retirement Plan
(As Amended and Restated, Effective as of December ___, 2008)




Participant Name: _______________________________


Participant Birth Date: ____________________________


Retirement Date: ________________________________


Date of Entry in the Plan: _________________________


Date of Employment with the Corporation: _____________




Base Credit Contribution Date
Base Credit Contribution Amount
8/1/06
 
8/1/07
 
8/1/08
     

 
 
12

--------------------------------------------------------------------------------